Citation Nr: 1732150	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for psoriasis.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to October 1998.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A hearing was not requested.  

In an October 2016 decision, the Board stayed the Veteran's appeal with regard to his claim of an increased rating for psoriasis, pending the resolution of the VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016), and remanded the Veteran's claims of increased rating for degenerative arthritis of the left knee and left hip for new VA examinations that accord with Correia.  The Federal Circuit has rendered a decision in Johnson, so the stay is lifted regarding the Veteran's psoriasis claim.    

In June 2017, the RO granted the Veteran's claim for an increased rating for degenerative arthritis of the left knee and denied the Veteran's claim for an increased rating for degenerative arthritis of the left hip.  These claims were the subject of the Board's October 2016 decision.  They have not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35(2016).  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  Therefore, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103(2016); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).

The claim has now been returned to the Board for review.  Upon reviewing the development since October 2016, the Board finds there has been substantial compliance with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance"); Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record.

The Board acknowledges that there are thirty additional issues, not listed on the title page of this decision, which are addressed in two September 2016 statements of the case, which have been perfected by the Veteran but not yet certified to the Board.  The Board will not accept jurisdiction over any of these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's psoriasis is not characterized by 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas being affected; or, the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for psoriasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 2009, the RO granted service connection for psoriasis at an initial rating of 10 percent under Diagnostic Code 7816.  The Veteran is appealing that decision.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Under Diagnostic Code 7816, a noncompensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.  The use of topical corticosteroid treatment, such as skin creams, does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at *11 (Fed. Cir. July 14, 2017).  

During a March 2009 VA examination, the Veteran indicated that his psoriasis symptoms included sore knees and elbows, difficulty going to the bathroom, and the daily use of topical corticosteroids for the past twelve months.  Consistent with this, private treatment records indicate the use of topical creams since at least December 2009, and symptoms such as itching, bleeding, and flaking of skin, with symptoms worsening during winter and dry weather.  See June 2011 private health note; December 2009 private health note.  The March 2009 VA examiner stated that psoriasis covered 6 percent of the exposed areas of the Veteran's body.  These symptoms are consistent with a 10 percent rating.  

In September 2014, a VA examiner stated that the Veteran's psoriasis affected less than 5 percent of the Veteran's total body, and none of the exposed areas of the body.  Also, the only medications used to treat the Veteran's skin condition in the previous 12 months were topical corticosteroids, which were used for 6 weeks or more, but not constantly.  The examiner also indicated that there were no debilitating or non-debilitating episodes in the past 12 months and that psoriasis did not affect the Veteran's ability to work.  These symptoms are also consistent with a 10 percent rating.  

Taken together, the evidence of record does not indicate that the Veteran's symptomatology is sufficiently severe to warrant a rating in excess of 10 percent for psoriasis.  In reaching this conclusion, the Board has considered the Veteran's lay statements, including that the Veteran's psoriasis covers a greater portion of the skin than indicated in the examinations and has spread behind his ears, to the side of his head, down his leg and arms, through the pubic region, and into the rectal area, and is difficult to keep under control.  See May 2013 statement; February 2011 VA-9.  The Board notes that the Veteran is competent to report the worsening and spread of his condition, because such symptoms are within the knowledge and personal observations of lay witnesses.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Unfortunately, the consistent findings of two medical examinations (the most recent of which occurred after the above-noted statements) indicate that the Veteran's psoriasis has not yet worsened to the point that a higher disability rating is justified under the mechanical application of Diagnostic Code 7816.  This evidence weighs strongly against an initial disability rating in excess of 10 percent for psoriasis.  

The evidence does not support additional staged ratings for any time period on appeal.  For no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.  

The Veteran has also not maintained that he is precluded from any employment so as to raise an implied claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Lastly, the Board finds that the issue of an extraschedular rating has not been raised by the record, and will therefore not consider referral.  Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017).


ORDER

Entitlement to an initial rating in excess of 10 percent for psoriasis is denied.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


